Electronically Filed
                                                         Supreme Court
                                                         SCWC-30646
                                                         12-OCT-2011
                                                         03:08 PM


                            NO. SCWC-30646


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                  vs.


              WAN HO SO, Petitioner/Defendant-Appellant.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (ICA NO. 30646; CASE NO. 1P110-00394)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


            Petitioner/Defendant-Appellant Wan Ho So’s application

for writ of certiorari, filed on September 7, 2011, is hereby

rejected.

            DATED:   Honolulu, Hawai'i, October 12, 2011.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr. 


                                 /s/ Sabrina S. McKenna


James S. Tabe,

Deputy Public Defender,

for petitioner/defendant­
appellant on the application